Case 17-14454-elf   Doc 426    Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document     Page 1 of 199




                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 ___________________________________
 In re:                              : CHAPTER 11
                                     :
 ISLAND VIEW CROSSING II, L.P.       : BANKRUPTCY NO. 17-14454(ELF)
                                     :
                         Debtor      :
 ___________________________________ :




  AMENDED EXHIBIT “C” TO MOTION OF KEVIN O’HALLORAN, CHAPTER 11
 TRUSTEE, FOR ENTRY OF A FINAL ORDER AUTHORIZING THE TRUSTEE (I) TO
 OBTAIN POST-PETITION UNSECURED FINANCING FROM BKRE INVESTMENTS
    LLC AS AN ADMINISTRATIVE EXPENSE PURSUANT TO §§ 105 AND 364(b)
     OF THE BANKRUPTCY CODE AND FEDERAL RULE OF BANKRUPTCY
          PROCEDURE 4001; (II) TO ENTER INTO THE PROMISSORY
               NOTE; AND (III) GRANTING RELATED RELIEF




                                             Aris J. Karalis, Esquire
                                             Robert W. Seitzer, Esquire
                                             KARALIS PC
                                             1900 Spruce Street
                                             Philadelphia, PA 19103
                                             Attorneys for the Trustee
 Dated: December 27, 2019
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                  Entered
                                                        12/27/19
                                                           12/20/19
                                                                 13:03:19
                                                                    13:33:29
                                                                           Desc
                                                                              Desc
                                                                                Main
                           Document
                            Exhibit C PagePage22ofof193
                                                     199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                  Entered
                                                        12/27/19
                                                           12/20/19
                                                                 13:03:19
                                                                    13:33:29
                                                                           Desc
                                                                              Desc
                                                                                Main
                           Document
                            Exhibit C PagePage33ofof193
                                                     199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                  Entered
                                                        12/27/19
                                                           12/20/19
                                                                 13:03:19
                                                                    13:33:29
                                                                           Desc
                                                                              Desc
                                                                                Main
                           Document
                            Exhibit C PagePage44ofof193
                                                     199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                  Entered
                                                        12/27/19
                                                           12/20/19
                                                                 13:03:19
                                                                    13:33:29
                                                                           Desc
                                                                              Desc
                                                                                Main
                           Document
                            Exhibit C PagePage55ofof193
                                                     199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                  Entered
                                                        12/27/19
                                                           12/20/19
                                                                 13:03:19
                                                                    13:33:29
                                                                           Desc
                                                                              Desc
                                                                                Main
                           Document
                            Exhibit C PagePage66ofof193
                                                     199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                  Entered
                                                        12/27/19
                                                           12/20/19
                                                                 13:03:19
                                                                    13:33:29
                                                                           Desc
                                                                              Desc
                                                                                Main
                           Document
                            Exhibit C PagePage77ofof193
                                                     199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                  Entered
                                                        12/27/19
                                                           12/20/19
                                                                 13:03:19
                                                                    13:33:29
                                                                           Desc
                                                                              Desc
                                                                                Main
                           Document
                            Exhibit C PagePage88ofof193
                                                     199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                  Entered
                                                        12/27/19
                                                           12/20/19
                                                                 13:03:19
                                                                    13:33:29
                                                                           Desc
                                                                              Desc
                                                                                Main
                           Document
                            Exhibit C PagePage99ofof193
                                                     199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                           Document
                            Exhibit C PagePage1010ofof193
                                                       199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                           Document
                            Exhibit C PagePage1111ofof193
                                                       199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                           Document
                            Exhibit C PagePage1212ofof193
                                                       199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                           Document
                            Exhibit C PagePage1313ofof193
                                                       199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                           Document
                            Exhibit C PagePage1414ofof193
                                                       199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                           Document
                            Exhibit C PagePage1515ofof193
                                                       199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                           Document
                            Exhibit C PagePage1616ofof193
                                                       199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                           Document
                            Exhibit C PagePage1717ofof193
                                                       199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                           Document
                            Exhibit C PagePage1818ofof193
                                                       199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                           Document
                            Exhibit C PagePage1919ofof193
                                                       199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                           Document
                            Exhibit C PagePage2020ofof193
                                                       199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                           Document
                            Exhibit C PagePage2121ofof193
                                                       199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                           Document
                            Exhibit C PagePage2222ofof193
                                                       199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                           Document
                            Exhibit C PagePage2323ofof193
                                                       199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                           Document
                            Exhibit C PagePage2424ofof193
                                                       199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 25 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 26 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 27 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 28 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 29 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 30 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 31 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 32 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 33 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 34 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 35 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 36 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 37 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 38 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 39 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 40 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 41 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 42 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 43 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 44 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 45 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 46 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 47 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 48 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 49 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 50 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 51 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 52 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 53 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 54 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 55 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 56 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 57 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 58 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 59 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 60 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 61 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 62 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 63 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 64 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 65 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 66 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 67 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 68 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 69 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 70 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 71 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 72 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 73 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 74 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 75 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 76 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 77 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 78 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 79 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 80 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 81 of 199
Case 17-14454-elf   Doc 426     Filed 12/27/19 Entered 12/27/19 13:03:19   Desc Main
                              Document      Page 82 of 199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                          Document
                           Document
                            Exhibit C Page
                                         Page
                                          Page81
                                               119
                                                83ofof
                                                     of
                                                     193
                                                       199
                                                        199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                          Document
                           Document
                            Exhibit C Page
                                         Page
                                          Page82
                                               120
                                                84ofof
                                                     of
                                                     193
                                                       199
                                                        199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                          Document
                           Document
                            Exhibit C Page
                                         Page
                                          Page83
                                               121
                                                85ofof
                                                     of
                                                     193
                                                       199
                                                        199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                          Document
                           Document
                            Exhibit C Page
                                         Page
                                          Page84
                                               122
                                                86ofof
                                                     of
                                                     193
                                                       199
                                                        199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                          Document
                           Document
                            Exhibit C Page
                                         Page
                                          Page85
                                               123
                                                87ofof
                                                     of
                                                     193
                                                       199
                                                        199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                          Document
                           Document
                            Exhibit C Page
                                         Page
                                          Page86
                                               124
                                                88ofof
                                                     of
                                                     193
                                                       199
                                                        199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                           Document
                            Exhibit C PagePage8789ofof193
                                                       199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                           Document
                            Exhibit C PagePage8890ofof193
                                                       199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                           Document
                            Exhibit C PagePage8991ofof193
                                                       199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                           Document
                            Exhibit C PagePage9092ofof193
                                                       199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                           Document
                            Exhibit C PagePage9193ofof193
                                                       199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                           Document
                            Exhibit C PagePage9294ofof193
                                                       199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                           Document
                            Exhibit C PagePage9395ofof193
                                                       199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                           Document
                            Exhibit C PagePage9496ofof193
                                                       199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                           Document
                            Exhibit C PagePage9597ofof193
                                                       199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                           Document
                            Exhibit C PagePage9698ofof193
                                                       199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                           Document
                            Exhibit C PagePage9799ofof193
                                                       199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                      12/27/19
                                                         12/20/19
                                                               13:03:19
                                                                  13:33:29
                                                                         Desc
                                                                            Desc
                                                                              Main
                          Document
                           Exhibit C Page
                                        Page98100
                                                ofof
                                                   193
                                                     199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                      12/27/19
                                                         12/20/19
                                                               13:03:19
                                                                  13:33:29
                                                                         Desc
                                                                            Desc
                                                                              Main
                          Document
                           Exhibit C Page
                                        Page99101
                                                ofof
                                                   193
                                                     199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page100
                                              102ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page101
                                              103ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page102
                                              104ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page103
                                              105ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page104
                                              106ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page105
                                              107ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page106
                                              108ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page107
                                              109ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page108
                                              110ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page109
                                              111ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page110
                                              112ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page111
                                              113ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page112
                                              114ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page113
                                              115ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page114
                                              116ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page115
                                              117ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page116
                                              118ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                          Document
                           Document
                            Exhibit C Page
                                         Page
                                          Page81
                                               119
                                                83ofof
                                                     of
                                                     193
                                                       199
                                                        199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                          Document
                           Document
                            Exhibit C Page
                                         Page
                                          Page82
                                               120
                                                84ofof
                                                     of
                                                     193
                                                       199
                                                        199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                          Document
                           Document
                            Exhibit C Page
                                         Page
                                          Page83
                                               121
                                                85ofof
                                                     of
                                                     193
                                                       199
                                                        199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                          Document
                           Document
                            Exhibit C Page
                                         Page
                                          Page84
                                               122
                                                86ofof
                                                     of
                                                     193
                                                       199
                                                        199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                          Document
                           Document
                            Exhibit C Page
                                         Page
                                          Page85
                                               123
                                                87ofof
                                                     of
                                                     193
                                                       199
                                                        199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3FiledFiled
                                    12/27/19
                                        12/20/19
                                               Entered
                                                   Entered
                                                         12/27/19
                                                            12/20/19
                                                                  13:03:19
                                                                     13:33:29
                                                                            Desc
                                                                               Desc
                                                                                 Main
                          Document
                           Document
                            Exhibit C Page
                                         Page
                                          Page86
                                               124
                                                88ofof
                                                     of
                                                     193
                                                       199
                                                        199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page117
                                              125ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page118
                                              126ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page119
                                              127ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page120
                                              128ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page121
                                              129ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page122
                                              130ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page123
                                              131ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page124
                                              132ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page125
                                              133ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page126
                                              134ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page127
                                              135ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page128
                                              136ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page129
                                              137ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page130
                                              138ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page131
                                              139ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page132
                                              140ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page133
                                              141ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page134
                                              142ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page135
                                              143ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page136
                                              144ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page137
                                              145ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page138
                                              146ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page139
                                              147ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page140
                                              148ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page141
                                              149ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page142
                                              150ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page143
                                              151ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page144
                                              152ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page145
                                              153ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page146
                                              154ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page147
                                              155ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page148
                                              156ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page149
                                              157ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page150
                                              158ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page151
                                              159ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page152
                                              160ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page153
                                              161ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page154
                                              162ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page155
                                              163ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page156
                                              164ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page157
                                              165ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page158
                                              166ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page159
                                              167ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page160
                                              168ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page161
                                              169ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page162
                                              170ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page163
                                              171ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page164
                                              172ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page165
                                              173ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page166
                                              174ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page167
                                              175ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page168
                                              176ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page169
                                              177ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page170
                                              178ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page171
                                              179ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page172
                                              180ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page173
                                              181ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page174
                                              182ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page175
                                              183ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page176
                                              184ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page177
                                              185ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page178
                                              186ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page179
                                              187ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page180
                                              188ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page181
                                              189ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page182
                                              190ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page183
                                              191ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page184
                                              192ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page185
                                              193ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page186
                                              194ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page187
                                              195ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page188
                                              196ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page189
                                              197ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page190
                                              198ofof193
                                                      199
Case
 Case17-14454-elf
      17-14454-elf Doc
                    Doc426
                        422-3
                            FiledFiled
                                   12/27/19
                                       12/20/19
                                              Entered
                                                 Entered
                                                       12/27/19
                                                          12/20/19
                                                                13:03:19
                                                                   13:33:29
                                                                          Desc
                                                                             Desc
                                                                               Main
                          Document
                           Exhibit C Page
                                        Page191
                                              199ofof193
                                                      199
